Exhibit 10.44

SEATTLE GENETICS, INC.

2007 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (the “Agreement”) dated [GRANT DATE] (“Grant Date”)
between Seattle Genetics, Inc., a Delaware corporation (the “Company”), and
[EMPLOYEE NAME] (“Optionee”), is entered into as follows:

WITNESSETH:

WHEREAS, the Company has established the 2007 Equity Incentive Plan (the
“Plan”); and

WHEREAS, the Compensation Committee of the Board of Directors of the Company or
its delegates (the “Committee”) has determined that Optionee shall be granted an
option under the Plan as hereinafter set forth;

The parties hereby agree that the Company grants, effective as of the Grant
Date, Optionee a [Nonstatutory Stock Option] [Incentive Stock Option] (this
“Option”) to purchase [SHARES] shares of its $0.001 par value Common Stock (the
“Shares”) upon the terms and conditions set forth in this Agreement.

1. Plan Award. This Option is granted under and pursuant to the Plan and is
subject to each and all of the provisions thereof. If this Option is designated
as an Incentive Stock Option, it is intended to qualify as an Incentive Stock
Option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and to the extent this Option does not qualify as an Incentive Stock
Option under Applicable Laws, then it is intended to be and will be treated as a
Nonstatutory Stock Option. Notwithstanding the above, in the event that the
Shares subject to this Option (and all other Incentive Stock Options granted to
Optionee by the Company or any Subsidiary, including under other plans of the
Company or any Subsidiary) that first become exercisable in any calendar year
have an aggregate fair market value (determined for each Share as of the date of
grant of the option covering such Share) in excess of $100,000, this Option
shall be treated as a Nonstatutory Stock Option, in accordance with Section 9(b)
of the Plan.

2. Exercise Price. The exercise price applicable to this Option (meaning, the
price Optionee must pay in order to purchase any Shares hereunder) shall be
[PRICE] per Share.

3. Vesting and Exercise of Option. Subject to Optionee’s not experiencing a
Termination of Employment during the following vesting period, Optionee shall
vest in and earn the right to exercise this Option on the following schedule:
[VESTING SCHEDULE]

4. Expiration. This Option will expire ten (10) years from the Grant Date,
unless sooner terminated or canceled in accordance with the provisions of the
Plan. This means that (subject to the continuing service requirement set forth
in Section 3 above and subject to earlier termination upon certain other events
as set forth in the Plan) this Option must be exercised, if at all, on or

 

1



--------------------------------------------------------------------------------

before [EXPIRE DATE] (the “Expiration Date”). If this Option expires on a stock
exchange holiday or weekend day, this Option will expire on the last trading day
prior to the holiday or weekend. Optionee shall be solely responsible for
exercising this Option, if at all, prior to its Expiration Date. The Company
shall have no obligation to notify Optionee of this Option’s expiration.

5. Exercise Mechanics. This Option may be exercised by delivering to the Stock
Plan Administrator at the Company’s head office a written or electronic notice
stating the number of Shares as to which the Option is exercised or by any other
method the Committee has approved. The notice must be accompanied by the payment
of the full Option exercise price of such Shares. Exercise shall not be deemed
to have occurred unless and until Optionee has delivered to the Company (or its
authorized representative) an approved notice of exercise, full payment of the
exercise price for the Shares being exercised and payment of any applicable
withholding taxes in accordance with Section 8 below. Payment of the Option
exercise price may be in cash (including check or wire transfer); through an
approved cashless-brokered exercise program, with shares of the Company’s Common
Stock (subject to the Company’s discretion to withhold approval for such payment
method at any time); cashless “net exercise” arrangement pursuant to which the
Company will reduce the number of Shares issued upon exercise by the largest
whole number of Shares having an aggregate fair market value that does not
exceed the aggregate exercise price, provided the Company shall accept a cash or
other payment from Optionee to the extent of any remaining balance of the
exercise price not satisfied by such reduction in the number of whole Shares to
be issued or a combination thereof to the extent permissible under Applicable
Law; provided, however, that any permitted method of payment shall be in strict
compliance with all procedural rules established by the Committee.

6. Termination of Employment. All rights of Optionee in this Option, to the
extent that it has not previously become vested and been exercised, shall
terminate upon Optionee’s Termination of Employment except as set forth in this
Section 6. The portion of the Option that relates to any Shares that were
unvested and unexercisable as of the date of Optionee’s Termination of
Employment shall terminate and expire effective immediately upon such date. With
respect to the vested and exercisable portion of the Option, and subject to the
final sentence of this Section 6:

(i) In the event of Termination of Employment other than as a result of
Optionee’s death or disability, Optionee shall have three months from the date
of such Termination to exercise the Option as to the Shares subject to the
Option that were vested and exercisable as of the date of Termination of
Employment; provided that if during any part of such three month period, the
Option is not exercisable because the issuance of the Shares would violate the
registration requirements under the Securities Act, the Option shall not expire
until the Option shall have been exercisable for an aggregate of three months
after the date of Termination of Employment; provided further that if during any
part of such three month period, the Shares issued upon exercise of the Option
may not be sold because Optionee has material nonpublic information regarding
the Company or is otherwise subject to a trading blackout period under the
Company’s Insider Trading Policy, the Option shall not expire until Optionee
shall have had an aggregate of three months after the date of Termination of
Employment during which Optionee can sell the Shares without being subject to
such restrictions arising under insider trading laws or

 

2



--------------------------------------------------------------------------------

Company policy; and provided further that notwithstanding the foregoing, in no
event may this Option be exercised more than one year after the date of
Termination of Employment;

(ii) In the event of Termination of Employment as a result of Optionee’s
disability (including a Total and Permanent Disability), Optionee shall have 12
months to exercise the Option as to the Shares subject to the Option that were
vested and exercisable as of the date of Termination of Employment;

(iii) In the event of Termination of Employment as a result of Optionee’s death
or in the event of Optionee’s death within 30 days following Optionee’s
Termination of Employment, Optionee shall have six months following the
Optionee’s death to exercise the Option as to the Shares subject to the Option
that were vested and exercisable as of the date of death or, if earlier, the
date of Termination of Employment; and

Notwithstanding the above, in no event may an Option be exercised, even as to
vested and otherwise exercisable Shares, after the Expiration Date set forth in
Section 4 above.

7. Transferability. This Option generally is not transferable by Optionee
otherwise than by will or the laws of descent and distribution, and is
exercisable only by Optionee during Optionee’s lifetime; provided however that
this Option may be transferred by instrument to an inter vivos or testamentary
trust in which the Option is to be passed to beneficiaries upon the death of the
trustor (settlor) or by gift or pursuant to domestic relations orders to
“Immediate Family Members” (as defined below) of the Optionee. “Immediate
Family” means any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law (including
adoptive relationships), a trust in which these persons have more than fifty
percent of the beneficial interest, a foundation in which these persons (or the
Optionee) control the management of assets, and any other entity in which these
persons (or the Optionee) own more than fifty percent of the voting interests.

8. Tax Matters. Regardless of any action the Company or Optionee’s employer (the
“Employer”) takes with respect to any or all income tax, social security,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), Optionee acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by him or her is and remains Optionee’s
responsibility and that the Company and/or the Employer (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Option, including the grant, vesting
or exercise of this Option, the subsequent sale of Shares acquired pursuant to
such exercise and receipt of any dividends; and (ii) do not commit to structure
the terms or the grant or any aspect of this Option to reduce or eliminate
Optionee’s liability for Tax-Related Items. Prior to the exercise of this
Option, Optionee shall pay or make adequate arrangements satisfactory to the
Company and/or the Employer to withhold all applicable Tax-Related Items legally
payable by Optionee from Optionee’s wages or other cash compensation paid to
Optionee by the Company and/or the Employer or from proceeds of the sale of
Shares. Alternatively, or in addition, if permissible under Applicable Laws, the
Company may (but shall not be obligated to): (1) sell or arrange for the sale of
Shares that Optionee acquires to meet the withholding obligation for Tax-Related

 

3



--------------------------------------------------------------------------------

Items, and/or (2) withhold in Shares, provided that the Company only withholds
the amount of Shares necessary to satisfy the minimum withholding amount. In
addition, Optionee shall pay the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of Optionee’s participation in the Plan or Optionee’s purchase of
Shares that cannot be satisfied by the means previously described, and if
Optionee does not otherwise so pay the Company or the Employer, then the Company
or the Employer may withhold amounts from Optionee’s cash compensation to
satisfy such withholding obligation. The Company may refuse to honor the
exercise and refuse to deliver the Shares if Optionee fails to comply with
Optionee’s obligations in connection with the Tax-Related Items (including if
Optionee’s cash compensation is not sufficient to satisfy such obligations).
Although Optionee is being provided in the Plan prospectus a description of
certain tax consequences of transactions related to the Option, Optionee remains
responsible for all such tax consequences and the Company shall not be deemed to
provide any individual tax advice with respect thereto.

9. Optionee Acknowledgements. By accepting the grant of this Option, Optionee
acknowledges and agrees that the Plan is established voluntarily by the Company,
it is discretionary in nature and may be modified, amended, suspended or
terminated by the Company at any time unless otherwise provided in the Plan or
this Agreement. Optionee acknowledges that all decisions with respect to future
grants, if any, will be at the sole discretion of the Company. Optionee’s
participation in the Plan shall not create a right to further employment with
Employer and shall not interfere with the ability of Employer to terminate
Optionee’s employment relationship at any time with or without cause and it is
expressly agreed and understood that employment is terminable at the will of
either party, insofar as permitted by law. Optionee agrees that this Option is
an extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer prior to the Grant
Date, and is outside the scope of Optionee’s employment contract, if any. This
Option is not part of normal or expected compensation or salary for any
purposes, including, but not limited to calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments insofar as permitted by law.
In the event that Optionee is not an employee of the Company, this Option grant
will not be interpreted to form an employment contract or relationship with the
Company, the Employer or any Subsidiary or Affiliate of the Company. Optionee
acknowledges that the future value of the underlying Shares is unknown, may
increase or decrease in the future, and cannot be predicted with certainty. In
consideration of the grant of this Option, no claim or entitlement to
compensation or damages shall arise from termination of this Option or
diminution in value of this Option or Shares purchased through exercise of this
Option resulting from Optionee’s Termination of Employment by the Company or the
Employer (for any reason whatsoever and whether or not in breach of Applicable
Laws).

10. Data Transfer. Optionee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Optionee’s
personal data as described in this document by and among, as applicable, the
Employer, and the Company and its Subsidiaries and Affiliates for the exclusive
purpose of implementing, administering and managing Optionee’s participation in
the Plan. Optionee understands that the Company, its Affiliates, its
Subsidiaries and the Employer hold certain personal information about Optionee,
including, but not limited

 

4



--------------------------------------------------------------------------------

to, name, home address and telephone number, date of birth, social security
number (or other identification number), salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all options or
any other entitlement to shares of stock awarded, canceled, purchased,
exercised, vested, unvested or outstanding in Optionee’s favor for the purpose
of implementing, managing and administering the Plan (“Data”). Optionee
understands that the Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, that these
recipients may be located in Optionee’s country or elsewhere and that the
recipient country may have different data privacy laws and protections than
Optionee’s country. Optionee may request a list with the names and addresses of
any potential recipients of the Data by contacting the Stock Plan Administrator.
Optionee authorizes the recipients to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing Optionee’s participation in the Plan, including any
requisite transfer of such Data, as may be required to a broker or other third
party with whom Optionee may elect to deposit any Shares acquired upon the
exercise of this Option. Optionee understands that Data will be held only as
long as is necessary to implement, administer and manage participation in the
Plan. Optionee may, at any time, view Data, request additional information about
the storage and processing of the Data, require any necessary amendments to the
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting the Stock Plan Administrator in writing. Optionee understands that
refusing or withdrawing consent may affect Optionee’s ability to participate in
the Plan. For more information on the consequences of refusing to consent or
withdrawing consent, Optionee may contact the Stock Plan Administrator at the
Company.

11. Copies of Plan Materials. Optionee acknowledges that Optionee has received
copies of the Plan and the Plan prospectus from the Company and agrees to
receive stockholder information, including copies of any annual report, proxy
statement and periodic report, from the Company’s website at
http://www.seattlegenetics.com/news/index.htm. Optionee acknowledges that copies
of the Plan, Plan prospectus, Plan information and stockholder information are
also available upon written or telephonic request to the Stock Plan
Administrator.

12. Entire Agreement; Plan Controls. The Plan is incorporated herein by
reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This Agreement is governed by the laws of the state of Delaware. In
the event of any conflict between the terms and provisions of the Plan and this
Agreement, the Plan terms and provisions shall govern. Capitalized terms used
but not defined in this Agreement have the meanings assigned to them in the
Plan. Certain other important terms governing this Agreement are contained in
the Plan.

 

5



--------------------------------------------------------------------------------

Accepted by Optionee:     SEATTLE GENETICS, INC.       By:     [Optionee Name]  
        Name:           Title:    

RETAIN THIS AGREEMENT FOR YOUR RECORDS

 

6